department of the treasury internal_revenue_service washington d c nov tax_exempt_and_government_entities_division uics legend taxpayer a taxpayer b taxpayer c taxpayer d company c document e trust w subtrust a ira x date date date date date date page date date amount state a state b dear this is in response to the letter submitted by your authorized representative as supplemented by correspondence dated and in which you taxpayer b request letter rulings concerning the application of sec_408 of the internal_revenue_code to the following facts and representations that your authorized representative asserts support your ruling_request taxpayer b is the surviving_spouse of taxpayer a whose date of birth was date the date of death value of ira x was subtrust a was created under the terms of article v of trust w trust w was at his death taxpayer a owned an individual_retirement_account ira x with taxpayer a executed trust w on date it was subsequently amended and company c which your authorized representative asserts is qualified within the meaning of sec_408 of the internal_revenue_code approximately amount taxpayer a died on date a resident of state a at age having attained his required_beginning_date as that term is defined in sec_401 of the code taxpayer b’s date of birth was date taxpayer b was not a united_states citizen at taxpayer a’s death taxpayer b became a united_states citizen on date taxpayer a taxpayers b and c became the joint trustees thereof on or about date taxpayer c resigned as co-trustee of trust w furthermore article xv subparagraph e of trust w provides that if taxpayer c ceases to act as trustee for any reason whatsoever of this trust and or the trust to be administered under paragraph b of article v hereof settlor appoints taxpayer d as restated intended to comply with the laws of state b on or about date taxpayer a named subtrust a as the beneficiary of his ira x if taxpayer b was not a united_states citizen at his death trust w provides at article xv subparagraph d that upon the death of fails to act or having qualified page successor trustee in his place and stead it has been represented that in spite of efforts to find him taxpayer d has not been located and has not assumed the duties of co-trustee of trust w thus as of the date of this ruling_request taxpayer b_trust w is the sole trustee of article v paragraph c subparagraph of trust w provides that the trustee shall have the right in his sole and absolute discretion to withdraw any part or all of the remaining benefits of settlor’s retirement_plan and or the remaining property of settlor’s ira or to direct that the remaining benefits of settlor’s retirement_plan and or the remaining property of settlor’s ira be paid directly to taxpayer b and to give taxpayer b the right to withdraw at any time all or any part of the such remaining benefits or remaining property pursuant to the authority granted her under the above referenced provisions of trust w and subtrust a by means of document e dated date taxpayer b as sole trustee of trust w and subtrust a has agreed to distribute ira x outright to taxpayer b as beneficiary of subtrust a with respect to taxpayer a’s ira x once said ira x has been paid to taxpayer rulings ira as that term is defined in code sec_408 that with respect to taxpayer b taxpayer a's ira x is not an inherited based on the above facts and representations you request the following letter that taxpayer b may be treated as the payee or distributee of taxpayer a’s ira x b taxpayer b will then transfer by means of one or more trustee-to-trustee transfers said ira x into one or more iras qualified within the meaming of code sec_408 set up and maintained in the name of taxpayer b that to the extent the amounts standing in taxpayer a’s ira x are transferred to one or more iras set up and maintained in the name of taxpayer b by means of trustee-to-trustee-transfers said transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 with respect to your ruling requests code sec_408 provides that except page code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an jra to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides in summary that this paragraph does not apply to any amount required to be distributed in accordance with subsection a or b code sec_401 required distributions the preamble to the final income_tax regulations under sec_401 of the code provides in relevant part that a surviving_spouse may elect to treat an ira of his her deceased spouse as his her own if the surviving_spouse is the sole beneficiary of the ira with an unlimited right to withdraw from the ira a surviving_spouse may not elect to treat an ira as his her own if a_trust is the beneficiary of the ira however a surviving_spouse may be eligible to roll over a distribution from an ira of a decedent if the spouse actually receives the distribution regardless of whether the spouse is the sole beneficiary of the ira see preamble pincite federal register18992-18993 date page the preamble to the final regulations also provides that a surviving_spouse may not elect to treat as her own the required_distribution to the extent not taken prior to death for the calendar_year of the ira owner’s death with respect to your ruling requests generally if either a decedent's qualified_plan assets or a decedent’s ira assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own tra however in certain situations the service does not apply the general_rule with respect to the rule’s application in this case subtrust a created under the terms of trust w was the named beneficiary of taxpayer a’s ira x after taxpayer a’s death and as a result of the actions described above taxpayer b became the sole trustee of trust w and subtrust a with the authority to pay ira x to herself as beneficiary of subtrust a pursuant to said authority taxpayer b as trust w and subtrust a trustee has agreed to pay ira x to herself as beneficiary once so paid taxpayer b will then transfer by means of trustee to trustee ira as that term is defined in code sec_408 thus with respect to your ruling requests we conclude as follows that with respect to taxpayer b taxpayer a's ira x is not an inherited transfers taxpayer a’s ira x into one or more iras set up and maintained in her name based on the above the service will not apply the general_rule to the transactions described herein but instead will treat taxpayer b taxpayer a’s surviving_spouse as the distribute or payee of taxpayer a’s ira x and will not treat taxpayer a’s ira x as an inherited ira with respect to taxpayer b that to the extent the amounts standing in taxpayer a’s ira x are transferred by means of trustee-to-trustee-transfers to one or more iras set up and maintained in the name of taxpayer b said transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred is treated as the payee or distributee of taxpayer a’s that taxpayer b ira x page this ruling assumes that ira x was or is qualified within the meaning of code sec_408 at all times relevant thereto finally it assumes that any ira s set up and maintained in the name of taxpayer b to receive the rollover_contribution s of the death_benefits from ira x will meet the requirements of code sec_408 please note the limitations on rollovers found in code sec_408 above which apply in this case pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative the author of this ruling is esquire id who may be reached pincite- _- phone or - fax sincerely yours d eee von enclosures rances v sloan manager employee_plans technical group deleted copy of letter_ruling form_437
